Exhibit 99.1 NATIONAL HOLDINGS CORPORATION POSTS RECORD REVENUE GROWTH AND POSITIVE ADJUSTED EBITDA FOR SIX MONTH PERIOD Favorable market conditions in retail brokerage and investment banking coupled with continued cost management propel National Holdings Corporation to second quarter positive Adjusted EBITDA and six month revenue growth and positive Adjusted EBITDA New York, New York, May 17, 2011 National Holdings Corporation (OTCBB: NHLD.OB), a full service investment banking company operating through its wholly-owned subsidiaries, reported earnings for its second fiscal quarter ended March 31, 2011. The Company will hold a conference call to discuss its second quarter results on Thursday, May 19, 2011 at 9:00am EST.The conference call can be accessed live over the phone by dialing (866) 613 - 9208, or for international callers, (973) 935 - 2043; the conference ID is 68664312.A replay of the call will be available through June 04, 2011 by dialing (800) 642-1687 or (706) 645-9291 the conference ID is 68664312.The broadcast will be available through the “Parent Company/SEC Filings” link at www.nationalsecurities.com and will be archived online after the conference call until June 30, 2011. Total revenues increased by $4,759,000, or 16%, for the second quarter ended March 31, 2011 to $33,653,000, from $28,894,000 for the same period in 2010.In the first six months of fiscal year 2011, total revenues increased $11,407,000, or 20%, to $68,627,000 from $57,220,000 in the first six months of fiscal year 2010.The increase in revenues is primarily due to more favorable market conditions in all aspects of our retail brokerage division. “We are very pleased that we generated a positive adjusted EBITDA (Please refer to the reconciliation of net income to EBITDA, as adjusted, attached to this press release) of $137,000 for the second fiscal quarter ended March 31, 2011, and while that is $249,000 less than the adjusted EBITDA of approximately $386,000 for the second quarter ended March 31, 2010, we remain encouraged that our diligence seems to be paying off,” stated Mark Goldwasser, Chief Executive Officer.“Our efforts in managing our cash flow are bearing fruit and we believe we are positioned to continue to grow our retail brokerage, investment banking and trading businesses.Assets under management at our registered investment advisor, National Asset Management, Inc., grew from approximately $650,000,000 to approximately $820,000,000 since the end of our fiscal year 2010.” “As we navigate through the still challenging financial marketplace, we are delighted to report adjusted EBITDA of $1,288,000 for the six months ended March 31, 2011 representing an improvement of $414,000 over the same period last year,” stated Leonard J. Sokolow, President.“As we reflect on our record revenues and positive adjusted EBITDA for the six months ended March 31, 2011, we continue to focus on growing our business units and leveraging our retail distribution channel with the support of investment banking and trading.” “We remain committed to managing our overhead and reducing inefficiencies with a view towards expanding through acquisitions and organic growth as well as through the recruitment of strategic producers.” The Company reported a net loss of $2,942,000 in the second quarter of fiscal year 2011 compared to a net loss of $1,044,000 in the second quarter of fiscal year 2010.The net loss attributable to common stockholders in the second quarter of fiscal year 2011 was $3,045,000, or $.04 per common share, as compared to a net loss attributable to common stockholders in the second quarter of fiscal year 2010 of $1,139,000, or $.07 per common share.This loss consisted of a Net Loss from Operations for the second quarter ended March 31, 2011 of $736,000 as compared to $1,044,000 for the second quarter of 2010. The Company took a non-cash charge of $2,221,000 due to an increase in the fair value of a derivative liability for the second quarter ended March 31, 2011 for which there was no comparable charge for the second quarter of 2010. The net loss attributable to common stockholders for the second quarter of both fiscal year 2011 and 2010 reflects $103,000 and $95,000 of cumulative preferred stock dividends on the Company’s Series A preferred stock respectively. The Company reported a net loss of $2,054,000 for the six month ended March 31, 2011 compared to a net loss of $1,705,000 for the six months ended March 31, 2010.The net loss attributable to common stockholders for the six months was $2,261,000, or $.03 per common share, as compared to a net loss attributable to common stockholders for the same six months of fiscal year 2010 of $1,898,000, or $.11 per common share.This loss consisted of a Net Loss from Operations for the six months ended March 31, 2011 of $455,000 as compared to $1,705,000 for the same period in 2010. The Company took a non-cash charge of $1,603,000 due to an increase in the fair value of a derivative liability for the six months ended March 31, 2011 for which there was no comparable charge for the six months ending March 31, 2010. The net loss attributable to common stockholders for the six months ended March 31, 2011 and 2010 reflects $207,000 and $193,000 of cumulative preferred stock dividends on the Company’s Series A preferred stock, respectively. About National Holdings Corporation With anticipated annual revenues of approximately $130,000,000 for the fiscal year 2011 and over 800 Independent advisors, brokers, traders and sales associates, the Company is a leading Independent Advisor and Broker services company. As the migration of financial advisors from wire houses, such as Merrill Lynch (NYSE: ML) and Morgan Stanley (NYSE:MS) to Independent Advisors and Brokers, like the Company and LPL Financial (NASDAQ:LPLA) accelerates, the Company's open architecture, high pay-out percentage, top tier compliance, supervision and operations are attractive to those advisors and brokers who want their independence but also want the support and product offerings of a larger firm. National Holdings Corporation is a holding company for National Securities Corporation, vFinance Investments, Inc., EquityStation, Inc., National Asset Management, Inc., and National Insurance Corporation. National Securities, vFinance and EquityStation are broker-dealers registered with the SEC, and members of FINRA and SIPC. National Securities and vFinance are also members of the NFA. National Asset Management is a federally-registered investment advisor. National Insurance provides a full array of fixed insurance products to its clients. For more information, please visit our websites at www.nationalsecurities.com and www.vfinance.com. Safe Harbor Statements This release contains forward-looking statements within the meaning of the federal securities laws. The forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements involve certain risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Information on significant potential risks and uncertainties that may also cause differences includes, but is not limited to, those mentioned by National Holdings from time to time in their filings with the SEC. The words “may,” “will,” “believe,” “estimate,” “expect,” “plan,” “intend,” “project,” “anticipate,” “could,” “would,” “should,” “seek,” “continue,” “pursue” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates on which they were made. National Holdings undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Readers are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties that may be disclosed from time to time in our SEC filings or otherwise, including the factors discussed in Item 1A, Risk Factors, of our Annual Report on Form 10-K and in or periodic reports on Form 10-Q, and, therefore, readers should not place undue reliance on these forward-looking statements. CONTACTS: Mark Goldwasser Leonard J. Sokolow Chief Executive Officer Vice Chairman and President Tel: 212-417-8210 Tel: 561-981-1005 Earnings before interest, taxes, depreciation and amortization, or EBITDA, adjusted for non-cash compensation expense and amortization of forgivable loans, is a key metric the Company uses in evaluating its financial performance. EBITDA is considered a non-GAAP financial measure as defined by Regulation G promulgated by the SEC pursuant to the Securities Act of 1933, as amended. The Company considers EBITDA, as adjusted with forgivable loan amortization, an important measure of its ability to generate cash flows to service debt, fund capital expenditures and fund other corporate investing and financing activities. EBITDA, as adjusted, eliminates the non-cash effect of tangible asset depreciation and amortization of intangible assets and stock-based compensation. EBITDA should be considered in addition to, rather than as a substitute for, pre-tax income, net income and cash flows from operating activities.
